                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


UNITED STATES OF AMERICA,                       §
                                                §
                                                § CASE NUMBER 6:11-CR-00042-JDK-JDL
v.                                              §
                                                §
                                                §
JEFFERSON JONATHAN TAYLOR (4)                   §
                                                §


             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered criminal action was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The Report of Magistrate

Judge John D. Love, which contains his proposed findings of fact and recommendation for the

disposition of such action, has been presented for consideration. The parties have waived their

objections to the Report and Recommendation.

       The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct. Therefore, the Court hereby adopts the Report of the United States Magistrate Judge as

the findings and conclusions of this Court and ORDERS that Defendant Jefferson

Jonathan Taylor be sentenced to a period of 6 months' imprisonment with no supervised release

to follow, and     credit for time served since February 3, 2020. The Court further

RECOMMENDS that Defendant serve his sentence at FCI Seagoville, if available.

      So ORDERED and SIGNED this 26th day of February, 2020.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE
